[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 375 
The evidence establishes without dispute that the defendants made preparation to rob the National Bank of Lacona in broad daylight. Pursuant to this plan these two defendants entered the bank during the noon hour. At that time the decedent, Charles M. Salisbury, the chairman of the board of directors, was seated at a desk in one corner of the bank. One defendant had a thirty-two-calibre revolver and the other a twenty-five-calibre automatic pistol. At the point of these loaded guns they ordered the bank teller and the bank clerk to proceed to the corner of Salisbury's desk. When Salisbury arose the defendants ordered him back but he was slightly deaf and either did not hear or was sufficiently brave not to acquiesce. The defendants both shot at Salisbury, the bullet from the gun of one defendant entered his thigh and the bullet from the other passed through his heart. After the defendants were arrested they made full confessions.
The defense of the defendant Waterbury was that he was insane and the defense of the defendant Stevens that he acted under the coercion of Waterbury. Waterbury did not take the stand as a witness. Both defenses as well as that of abandonment were duly submitted to the jury and duly rejected by them and the evidence sustained the findings of the jury.
Upon the request of the District Attorney the court submitted the case to the jury on a felony murder count only and charged that it must find the defendants guilty of murder in the first degree or acquit them. It is argued that this constitutes error which requires us to reverse the conviction. It is true that where there is evidence from which the jury could find that the defendants are guilty of a lesser crime, the jury must not be left with the alternative of convicting of murder in the first degree or acquittal. On the other hand, in a felony murder case where the facts are susceptible of one interpretation only, the defendants are guilty of murder in the first degree *Page 377 
or they are not guilty at all and the court may properly refuse to charge a lesser degree of homicide. (People v. Schleiman,197 N.Y. 383; People v. Kropowitz, 271 N.Y. 505; cf. People
v. Koerber, 244 N.Y. 147.) The only possible ground upon which it may be argued that this latter rule does not apply in the case at bar is that both defendants claim abandonment and Stevens claims coercion and Waterbury pleads insanity. According to the defendants' own story they had not even retreated when they shot at the deceased. That each shot the deceased is not denied nor is it denied that they were engaged in the commission of a felony. In fact they have each so confessed. Upon sufficient evidence the jury has found against them upon every question involved. In the circumstances of this case I can find no reasonable basis for setting aside the verdict of the jury.
The judgments of conviction should be affirmed.